


Exhibit 10.4

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

This amended and restated agreement is effective as of the 1st day of August,
2005

 

BETWEEN:

 

Alderwoods Group Canada Inc.

 

(the “Company”)

 

-And-

 

Ross S. Caradonna

 

(the “Executive”)

 

WHEREAS:

 

The Company is a wholly-owned subsidiary of Alderwoods Group, Inc. (“AGI”), a
Delaware corporation that is the holding entity for a corporate group engaged in
the operation of funeral homes, insurance and cemeteries in Canada and the
United States; and

 

Alderwoods Group Services Inc. and the Executive entered into Employment
Agreements as of September 16, 2002 and January 2, 2004 (the “Prior
Agreements”); and

 

Alderwoods Group Services Inc. amalgamated with Alderwoods Group Canada Inc.
(“AGCI”) on December 29, 2002; and

 

The Company and the Executive wish to enter into a written Employment Agreement
which will supersede the Prior Agreements and will provide the Executive with an
incentive to continue in his position as Executive Vice President, Chief
Information Officer of the Company.

 

IN CONSIDERATION of the mutual covenants contained herein, the parties agree as
follows:

 

--------------------------------------------------------------------------------


 

Definitions

 


1.             “CHANGE IN CONTROL” MEANS ANY ONE OF THE FOLLOWING EVENTS THAT
OCCURS DURING THE TERM OF THIS AGREEMENT:


 


A)                                      THE ACQUISITION BY ANY INDIVIDUAL,
ENTITY OR GROUP (A “PERSON”) OF BENEFICIAL OWNERSHIP OF 30% OR MORE OF THE
COMBINED VOTING POWER OF THE THEN-OUTSTANDING VOTING STOCK (AS DEFINED BELOW) OF
AGI; PROVIDED, HOWEVER, THAT THE FOLLOWING ACQUISITIONS WILL NOT CONSTITUTE A
CHANGE IN CONTROL:  (1) ANY ISSUANCE OF VOTING STOCK OF AGI DIRECTLY FROM AGI
THAT IS APPROVED BY THE INCUMBENT BOARD (AS DEFINED BELOW), (2) ANY ACQUISITION
BY AGI OF VOTING STOCK OF AGI, (3) ANY ACQUISITION OF VOTING STOCK OF AGI BY ANY
EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR MAINTAINED BY AGI OR ANY
SUBSIDIARY OF AGI, OR (4) ANY ACQUISITION OF VOTING STOCK OF AGI BY ANY PERSON
PURSUANT TO A BUSINESS COMBINATION (AS DEFINED BELOW) THAT WOULD NOT CONSTITUTE
A CHANGE IN CONTROL;


 


B)                                     THE CONSUMMATION OF A REORGANIZATION,
AMALGAMATION, MERGER OR CONSOLIDATION, A SALE OR OTHER DISPOSITION OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF AGI, OR ANY OTHER TRANSACTION (EACH, A
“BUSINESS COMBINATION”) IN WHICH ALL OR SUBSTANTIALLY ALL OF THE INDIVIDUALS AND
ENTITIES WHO WERE THE BENEFICIAL OWNERS OF VOTING STOCK OF AGI IMMEDIATELY PRIOR
TO SUCH BUSINESS COMBINATION BENEFICIALLY OWN, DIRECTLY OR INDIRECTLY,
IMMEDIATELY FOLLOWING SUCH BUSINESS COMBINATION LESS THAN 40% OF THE COMBINED
VOTING POWER OF THE THEN OUTSTANDING SHARES OF VOTING STOCK OF THE ENTITY
RESULTING FROM SUCH BUSINESS COMBINATION;


 


C)                                      INDIVIDUALS WHO, AS OF THE EFFECTIVE
DATE OF THIS AGREEMENT, CONSTITUTE THE BOARD OF DIRECTORS OF AGI (THE “INCUMBENT
BOARD”) CEASE FOR ANY REASON TO CONSTITUTE AT LEAST A MAJORITY OF THE BOARD;
PROVIDED, HOWEVER, THAT ANY INDIVIDUAL BECOMING A DIRECTOR SUBSEQUENT TO SUCH
EFFECTIVE DATE WHOSE ELECTION, OR NOMINATION FOR ELECTION BY AGI’S STOCKHOLDERS,
WAS APPROVED BY A VOTE OF AT LEAST TWO-THIRDS OF THE DIRECTORS THEN COMPRISING
THE INCUMBENT BOARD (EITHER BY A SPECIFIC VOTE OR BY APPROVAL OF THE PROXY
STATEMENT OF AGI IN WHICH SUCH PERSON IS NAMED AS A NOMINEE FOR DIRECTOR,
WITHOUT OBJECTION TO SUCH NOMINATION) WILL BE DEEMED TO HAVE BEEN A MEMBER OF
THE INCUMBENT BOARD, BUT EXCLUDING, FOR THIS PURPOSE, ANY SUCH INDIVIDUAL WHOSE
INITIAL ASSUMPTION OF OFFICE OCCURS AS A RESULT OF AN ACTUAL OR THREATENED
ELECTION CONTEST WITH RESPECT TO THE ELECTION OR REMOVAL OF DIRECTORS OR OTHER
ACTUAL OR THREATENED SOLICITATION OF PROXIES OR CONSENTS BY OR ON BEHALF OF A
PERSON OTHER THAN THE BOARD; OR


 


D)                                     THE APPROVAL BY THE STOCKHOLDERS OF AGI
OF A COMPLETE LIQUIDATION OR DISSOLUTION OF AGI, EXCEPT PURSUANT TO A BUSINESS
COMBINATION THAT WOULD NOT CONSTITUTE A CHANGE IN CONTROL.


 


2.             “CONSTRUCTIVE DISCHARGE” MEANS THE TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT BY THE EXECUTIVE FOLLOWING THE OCCURRENCE OF ONE OR MORE OF THE
FOLLOWING EVENTS (REGARDLESS OF WHETHER ANY OTHER REASON, OTHER THAN JUST CAUSE,
EXISTS FOR THE TERMINATION OF EXECUTIVE’S EMPLOYMENT):


 


A)                                      THE GEOGRAPHIC RELOCATION OF THE
EXECUTIVE’S PLACE OF EMPLOYMENT BY THE COMPANY BY MORE THAN 50 MILES FROM
TORONTO, ONTARIO;


 


B)                                     ANY MATERIAL REDUCTION BY THE COMPANY IN
THE EXECUTIVE’S JOB DUTIES OR RESPONSIBILITIES;


 


C)                                      ANY MATERIAL REDUCTION BY THE COMPANY IN
THE EXECUTIVE’S LEVEL OF COMPENSATION OR BENEFITS;


 


D)                                     ANY ADVERSE CHANGE BY THE COMPANY OR AGI
TO THE EXECUTIVE’S TITLE OR FUNCTION;


 


E)                                      HARASSMENT BY A REPRESENTATIVE OR
AFFILIATE OF THE COMPANY; OR


 


F)                                        ANY CIRCUMSTANCE IN WHICH THE
EXECUTIVE WAS INDUCED BY THE ACTIONS OF THE COMPANY TO TERMINATE HIS EMPLOYMENT
OTHER THAN ON A PURELY VOLUNTARY BASIS.

 

2

--------------------------------------------------------------------------------


 


3.             “JUST CAUSE” MEANS WILLFUL MISCONDUCT OR WILLFUL NEGLECT OF DUTY
BY THE EXECUTIVE, INCLUDING, BUT NOT LIMITED TO, INTENTIONAL WRONGFUL DISCLOSURE
OF CONFIDENTIAL OR PROPRIETARY INFORMATION OF THE COMPANY OR AGI OR ANY OF ITS
SUBSIDIARIES; INTENTIONAL WRONGFUL ENGAGEMENT IN ANY COMPETITIVE ACTIVITY
PROHIBITED BY PARAGRAPH 23; AND THE INTENTIONAL MATERIAL BREACH OF ANY PROVISION
OF THIS AGREEMENT.


 


4.             “SERVICES” HAS THE MEANING SET FORTH IN THE MANAGEMENT SERVICES
AGREEMENTS, BY AND BETWEEN THE COMPANY AND AGI AND THE COMPANY AND CERTAIN
SUBSIDIARIES OF AGI.


 


5.             “TERMINATION WITHOUT JUST CAUSE” INCLUDES, BUT IS NOT LIMITED TO,
ANY UNILATERAL CHANGE IN THE MATERIAL TERMS AND CONDITIONS OF THE EXECUTIVE’S
EMPLOYMENT.


 


6.             “VOTING STOCK” MEANS SECURITIES ENTITLED TO VOTE GENERALLY IN THE
ELECTION OF DIRECTORS.


 

Entire Agreement

 


7.             THE EXECUTIVE AND THE COMPANY AGREE THAT THIS AGREEMENT
REPRESENTS THE ENTIRE AGREEMENT BETWEEN THE PARTIES AND THAT ANY AND ALL PRIOR
AGREEMENTS, WRITTEN OR VERBAL, EXPRESS OR IMPLIED (INCLUDING, WITHOUT
LIMITATION, THE PRIOR AGREEMENTS), BETWEEN THE PARTIES RELATING TO OR IN ANY WAY
CONNECTED WITH THE EMPLOYMENT OF THE EXECUTIVE BY THE COMPANY OR ANY RELATED,
ASSOCIATED, AFFILIATED, PREDECESSOR OR PARENT CORPORATIONS ARE DECLARED NULL AND
VOID AND ARE SUPERSEDED BY THE TERMS OF THIS AGREEMENT AND BY THE TERMS OF THE
2003-2005 EXECUTIVE STRATEGIC INCENTIVE PLAN OF ALDERWOODS GROUP CANADA INC. AND
THE 2005-2007 EXECUTIVE STRATEGIC INCENTIVE PLAN OF ALDERWOODS GROUP CANADA
INC.  THERE ARE NO REPRESENTATIONS, WARRANTIES, FORMS, CONDITIONS, UNDERTAKINGS,
OR COLLATERAL AGREEMENTS, EXPRESS, IMPLIED OR STATUTORY BETWEEN THE PARTIES
OTHER THAN AS EXPRESSLY SET FORTH IN THIS AGREEMENT.  NO WAIVER OR MODIFICATION
OF THIS AGREEMENT SHALL BE VALID UNLESS IN WRITING AND DULY EXECUTED BY BOTH THE
COMPANY AND THE EXECUTIVE.


 

Employment

 


8.             THE COMPANY AGREES TO EMPLOY THE EXECUTIVE, AND THE EXECUTIVE
AGREES TO BE EMPLOYED BY THE COMPANY, FOR A FIXED TERM BEGINNING ON THE DATE
HEREOF AND ENDING ON THE EARLIER OF DECEMBER 31, 2008, UNLESS EXTENDED BY MUTUAL
AGREEMENT, OR THE EFFECTIVE DATE OF THE TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT (SUCH PERIOD OF TIME REFERRED TO HEREIN AS THE “INITIAL TERM OF
EMPLOYMENT”).  THE COMPANY WILL CONTINUE TO EMPLOY THE EXECUTIVE, AND THE
EXECUTIVE AGREES TO BE EMPLOYED BY THE COMPANY FOLLOWING THE INITIAL TERM OF
EMPLOYMENT FOR AN ADDITION TERM BEGINNING ON JANUARY 1, 2009 AND ENDING ON THE
EARLIER OF JUNE 30, 2009, UNLESS EXTENDED BY MUTUAL AGREEMENT, OR THE EFFECTIVE
DATE OF THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY (SUCH
PERIOD OF TIME REFERRED TO HEREIN AS THE “NOTICE PERIOD”).  THE INITIAL TERM OF
EMPLOYMENT AND THE NOTICE PERIOD ARE COLLECTIVELY REFERRED TO HEREIN AS “THE
TERM OF THIS AGREEMENT.”  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT, PARAGRAPH 17(B) SHALL SURVIVE AND REMAIN IN EFFECT FOLLOWING THE TERM
OF THIS AGREEMENT.


 


9.             THE EXECUTIVE AGREES THAT HE WILL HOLD THE POSITION OF EXECUTIVE
VICE PRESIDENT, CHIEF INFORMATION OFFICER AND WILL AT ALL TIMES FAITHFULLY,
INDUSTRIOUSLY, AND TO THE BEST OF HIS SKILL, ABILITY, AND TALENTS, PERFORM ALL
OF THE DUTIES REQUIRED OF HIS POSITION IN A MANNER WHICH IS IN THE BEST
INTERESTS OF THE COMPANY AND IN ACCORDANCE WITH THE COMPANY’S OBJECTIVES, AND
WILL DEVOTE HIS FULL WORKING TIME AND ATTENTION TO THESE DUTIES.  THE EXECUTIVE
ALSO AGREES THAT, AS PART OF THE EXECUTIVE’S DUTIES, THE EXECUTIVE SHALL OCCUPY
AND PERFORM THE OFFICE OF EXECUTIVE VICE PRESIDENT, CHIEF INFORMATION OFFICER OF
AGI, ON BEHALF OF THE COMPANY, FOR THE TERM OF THIS AGREEMENT.  THE EXECUTIVE
ACKNOWLEDGES AND AGREES THAT THE DUTIES REQUIRED OF HIS POSITION INCLUDE,
WITHOUT LIMITATION, THE PROVISION OF SERVICES ON BEHALF OF, AND FOR THE ACCOUNT
OF, THE COMPANY.

 

3

--------------------------------------------------------------------------------


 

Compensation

 


10.


 


A)                                      IN CONSIDERATION FOR THE EXECUTIVE’S
CONTINUED PERFORMANCE OF HIS DUTIES AS EXECUTIVE VICE PRESIDENT, CHIEF
INFORMATION OFFICER, THE EXECUTIVE WILL RECEIVE A BASE SALARY OF $251,689 U.S.
PER ANNUM.  ON MAY 1, 2006 AND PERIODICALLY THEREAFTER DURING THE INITIAL TERM
OF EMPLOYMENT, THE AMOUNT OF SUCH SALARY SHALL BE SUBJECT TO REVIEW AND
IMPROVEMENT IN ACCORDANCE WITH COMPANY PRACTICE, BUT IN NO EVENT SHALL SUCH
AMOUNT BE REDUCED.  DURING THE NOTICE PERIOD, THE EXECUTIVE WILL RECEIVE A BASE
SALARY EQUAL TO THE BASE SALARY THAT WAS PAYABLE TO THE EXECUTIVE AT THE END OF
THE INITIAL TERM OF EMPLOYMENT.  THE EXECUTIVE’S BASE SALARY IS PAYABLE IN
ACCORDANCE WITH THE COMPANY’S CUSTOMARY PAYROLL PRACTICES AND IS SUBJECT TO
DEDUCTIONS REQUIRED BY APPLICABLE LAW.


 


B)                                     THE COMPANY SHALL REIMBURSE THE EXECUTIVE
FOR ALL REASONABLE EXPENSES INCURRED BY THE EXECUTIVE DURING THE TERM OF THIS
AGREEMENT IN THE COURSE OF THE EXECUTIVE PERFORMING HIS DUTIES UNDER THIS
AGREEMENT.  THESE REIMBURSEMENTS SHALL BE CONSISTENT WITH THE COMPANY’S POLICIES
IN EFFECT FROM TIME TO TIME WITH RESPECT TO TRAVEL, ENTERTAINMENT AND OTHER
REIMBURSABLE BUSINESS EXPENSES, SUBJECT TO THE COMPANY’S REQUIREMENTS APPLICABLE
GENERALLY WITH RESPECT TO REPORTING AND DOCUMENTATION OF SUCH EXPENSES.


 

Short Term Incentive Plan - Annual Bonus

 


11.           DURING THE INITIAL TERM OF EMPLOYMENT, THE EXECUTIVE WILL BE
ENTITLED TO PARTICIPATE IN A SHORT TERM INCENTIVE PLAN AS ADOPTED BY THE COMPANY
FROM TIME TO TIME IN A MANNER COMMENSURATE WITH HIS POSITION AND LEVEL OF
RESPONSIBILITY WITH THE COMPANY.  THE BONUS PAYABLE UNDER SUCH PLAN WILL BE PAID
IN FULL WITHIN 75 DAYS AFTER THE END OF EACH YEAR.


 


12.           THE SHORT TERM INCENTIVE PLAN BONUS IS SUBJECT TO THE FOLLOWING
CONDITIONS AND EXCEPTIONS:


 


A)                                      IN ORDER TO QUALIFY FOR AND RECEIVE THE
ANNUAL BONUS PAYABLE DURING THE INITIAL TERM OF EMPLOYMENT, THE EXECUTIVE MUST
BE EMPLOYED BY THE COMPANY OR ITS SUCCESSOR AT THE TIME THE BONUS IS PAID UNLESS
THE EXECUTIVE IS TERMINATED (1) WITHOUT JUST CAUSE OR (2) BY REASON OF
CONSTRUCTIVE DISCHARGE IN COMPLIANCE WITH PARAGRAPH 18. IF THE EXECUTIVE’S
EMPLOYMENT IS TERMINATED WITHOUT JUST CAUSE OR BY REASON OF CONSTRUCTIVE
DISCHARGE AFTER THE END OF THE YEAR BUT BEFORE THE BONUS AMOUNT IS PAID, THE
EXECUTIVE SHALL RECEIVE THE BONUS FOR THAT COMPLETED YEAR CALCULATED IN
ACCORDANCE WITH TERMS OF THE SHORT TERM INCENTIVE PLAN.  THE PAYMENT SHALL BE
MADE BY THE COMPANY WITHIN SEVEN DAYS OF THE TERMINATION AND WILL BE SUBJECT TO
DEDUCTIONS REQUIRED BY APPLICABLE LAW. IF THE BONUS AMOUNT HAS NOT BEEN
DETERMINED WITHIN SEVEN DAYS OF THE TERMINATION IT WILL BE PAID IN FULL WITHIN
75 DAYS OF THE SUBJECT YEAR-END.


 


B)                                     IF, BEFORE THE END OF A YEAR, THE
EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY OR ITS SUCCESSOR WITHOUT
JUST CAUSE, THE BONUS PAYABLE DURING THE INITIAL TERM OF EMPLOYMENT WHICH THE
EXECUTIVE WILL BE ENTITLED TO RECEIVE UNDER PARAGRAPH 17 FOR THAT YEAR WILL BE
EQUAL TO THE EXECUTIVE’S PRO RATA PORTION OF THE BONUS FOR THE YEAR OF
TERMINATION (FOR THE NUMBER OF DAYS ELAPSED IN THE CURRENT YEAR), BASED ON THE
ACHIEVEMENT OF THE APPLICABLE PERFORMANCE CRITERIA THROUGH THE DATE OF
TERMINATION.


 


C)                                      NOTWITHSTANDING THE ANYTHING TO THE
CONTRARY CONTAINED HEREIN, IF EXECUTIVE’S EMPLOYMENT IS TERMINATED DURING, OR
UPON EXPIRATION OF, THE NOTICE PERIOD, THE EXECUTIVE WILL BE ENTITLED TO A BONUS
EQUAL TO 50% OF THE EXECUTIVE’S BASE SALARY AS IN EFFECT AT THE TIME OF
TERMINATION OF THE INITIAL TERM OF EMPLOYMENT, PRO-RATED BASED ON THE NUMBER OF
DAYS THAT THE EXECUTIVE WAS EMPLOYED DURING THE CURRENT YEAR.

 

4

--------------------------------------------------------------------------------


 

Stock Option Plan

 


13.           IN 2005, THE EXECUTIVE WILL RECEIVE A GRANT OF STOCK OPTIONS
COVERING 100,000 SHARES OF AGI COMMON STOCK.  NO FURTHER GRANTS OF STOCK OPTIONS
WILL BE MADE TO THE EXECUTIVE DURING THE TERM OF THIS AGREEMENT, UNLESS
OTHERWISE DETERMINED BY THE BOARD OF DIRECTORS OF AGI IN ITS SOLE DISCRETION.


 

Nothing in this Agreement shall have any effect with respect to any stock option
agreement or agreements made prior to the effective date of this Agreement.

 

Executive Strategic Incentive Plans

 


14.           THE EXECUTIVE SHALL CONTINUE TO PARTICIPATE IN THE 2003-2005
EXECUTIVE STRATEGIC INCENTIVE PLAN OF ALDERWOODS GROUP CANADA INC., A COPY OF
WHICH HAS BEEN PROVIDED TO THE EXECUTIVE.  THE EXECUTIVE SHALL BE ELIGIBLE TO
PARTICIPATE IN THE 2005-2007 EXECUTIVE STRATEGIC INCENTIVE PLAN OF ALDERWOODS
GROUP CANADA, INC., A COPY OF WHICH SHALL BE PROVIDED TO THE EXECUTIVE.


 

Benefits

 


15.           DURING THE TERM OF THIS AGREEMENT, THE EXECUTIVE WILL BE ELIGIBLE
TO PARTICIPATE IN THE FOLLOWING BENEFIT PLANS:


 


A)                                      GROUP BENEFITS.  THE EXECUTIVE WILL
PARTICIPATE IN THE COMPANY’S GROUP BENEFIT PLAN AND ANY OTHER GROUP PERQUISITES
ALL AS IN EFFECT FROM TIME TO TIME.


 


B)                                     VEHICLE ALLOWANCE.  THE EXECUTIVE WILL BE
ENTITLED TO A VEHICLE ALLOWANCE OF $600.00 PER MONTH PLUS OPERATING EXPENSES
WITH NO ALLOWANCE FOR AUTO INSURANCE COVERAGE.


 


C)                                      CLUB MEMBERSHIP.  THE EXECUTIVE WILL BE
ENTITLED TO THE AMOUNT OF $1,000.00 PER YEAR FOR CLUB MEMBERSHIPS AS DIRECTED BY
THE EXECUTIVE.


 


D)                                     EXECUTIVE MEDICAL. THE EXECUTIVE WILL BE
ENTITLED TO PARTICIPATE IN THE COMPANY’S ANNUAL MEDICAL PROGRAM.


 


E)                                      OTHER BENEFITS. THE EXECUTIVE WILL BE
ENTITLED TO PARTICIPATE IN THE COMPANY’S HEALTH SERVICES SPENDING ACCOUNT
PROGRAM.


 

Stock Ownership Requirement

 


16.           FROM AND AFTER AUGUST 1, 2005 AND AT ALL TIMES DURING THE TERM OF
THIS AGREEMENT, THE EXECUTIVE WILL HOLD A TOTAL OF 40,000 SHARES OF COMMON STOCK
OF AGI.  SUCH COMMON STOCK MAY BE (A) STOCK ACQUIRED BY THE EXECUTIVE AND OWNED
BY HIM OUTRIGHT; (B) STOCK ACQUIRED AND HELD THROUGH AGI’S EMPLOYEE STOCK
PURCHASE PLAN; OR (C) STOCK UNDERLYING VESTED STOCK OPTIONS AND RESTRICTED STOCK
UNITS.


 

Termination of Employment

 


17.           THE PARTIES AGREE THAT THE EXECUTIVE’S EMPLOYMENT UNDER THIS
AGREEMENT MAY BE TERMINATED AS FOLLOWS:


 


A)                                      BY THE COMPANY, WITHOUT NOTICE OF
TERMINATION OR PAY IN LIEU THEREOF, FOR JUST CAUSE;


 


B)                                     BY THE COMPANY, NOT FOLLOWING A CHANGE IN
CONTROL AS SET FORTH IN PARAGRAPH 18 BELOW, AT ITS SOLE DISCRETION AND FOR ANY
REASON OTHER THAN JUST CAUSE UPON PAYMENT TO THE EXECUTIVE IN A LUMP SUM, WITHIN
SEVEN DAYS OF SUCH TERMINATION, OF AN AMOUNT EQUAL TO:

 

5

--------------------------------------------------------------------------------


 


I)              24 MONTHS’ BASE SALARY;


 


II)             THE AMOUNT OF ANY UNPAID BONUS EARNED BY THE EXECUTIVE UP TO AND
INCLUDING THE DATE OF TERMINATION CALCULATED IN ACCORDANCE WITH
PARAGRAPH 12(B) OR 12(C), AS THE CASE MAY BE; AND


 


III)            THE AMOUNT OF ANY UNPAID SALARY OR VACATION EARNED BY THE
EXECUTIVE UP TO AND INCLUDING THE DATE OF TERMINATION.


 

Payments identified in the sub paragraphs above will be subject to deductions
required by applicable law;

 


C)                                      BY THE COMPANY FOR ANY REASON OTHER THAN
JUST CAUSE OR BY REASON OF CONSTRUCTIVE DISCHARGE, FOLLOWING A CHANGE IN
CONTROL, BOTH IN COMPLIANCE WITH PARAGRAPH 18 BELOW; OR


 


D)                                     BY THE EXECUTIVE, FOR ANY REASON, UPON
THIRTY (30) DAYS ADVANCE WRITTEN NOTICE TO THE COMPANY IN WHICH CASE THE COMPANY
WILL HAVE NO FURTHER OBLIGATION TO THE EXECUTIVE UNDER THIS AGREEMENT OR
OTHERWISE EXCEPT TO PAY THE EXECUTIVE THE UNPAID PORTION, IF ANY, OF THE
EXECUTIVE’S BASE SALARY PAYABLE FOR THE PERIOD THROUGH THE DATE OF TERMINATION
OF THE EXECUTIVE’S EMPLOYMENT.

 

Change in Control

 


18.           IF A CHANGE IN CONTROL OCCURS AND, WITHIN TWO YEARS OF THE
EFFECTIVE DATE OF THE CHANGE IN CONTROL, THE EXECUTIVE’S EMPLOYMENT IS
TERMINATED BY THE COMPANY WITHOUT JUST CAUSE OR BY REASON OF CONSTRUCTIVE
DISCHARGE, THE COMPANY SHALL, WITHIN SEVEN DAYS OF THE DATE OF TERMINATION, PAY
TO THE EXECUTIVE IN A LUMP SUM THE FOLLOWING PAYMENTS:


 


I)                                         24 MONTHS’ BASE SALARY;


 


II)                                      THE REPLACEMENT VALUE OF ALL
EXECUTIVE’S BENEFIT COVERAGE INCLUDING CONTRIBUTIONS TO THE REGISTERED
RETIREMENT SAVINGS PLAN, FOLLOWING THE DATE OF THE EXECUTIVE’S TERMINATION (SUCH
BENEFIT COVERAGE AND CONTRIBUTIONS BEING CALCULATED OVER 24 MONTHS FOLLOWING
TERMINATION);


 


III)            TWO TIMES THE AMOUNT OF INCENTIVE PAY (IN AN AMOUNT EQUAL TO NOT
LESS THAN THE HIGHEST AGGREGATE INCENTIVE PAY EARNED BY THE EXECUTIVE IN ANY OF
THE THREE FISCAL YEARS IMMEDIATELY PRECEDING THE YEAR IN WHICH THE CHANGE IN
CONTROL OCCURRED);


 


IV)                                  THE AMOUNT OF ANY UNPAID SHORT-TERM
INCENTIVE BONUS EARNED BY THE EXECUTIVE FOR A COMPLETED YEAR, CALCULATED IN
ACCORDANCE WITH PARAGRAPH 12(A);


 


V)                                     THE AMOUNT OF ANY UNPAID SALARY OR
VACATION EARNED BY THE EXECUTIVE UP TO AND INCLUDING THE DATE OF TERMINATION;
AND


 


VI)                                  THE EXECUTIVE SHALL BE ALLOWED TO EXERCISE
ALL STOCK OPTIONS OR SHARE APPRECIATION RIGHTS, WHETHER VESTED OR NOT, GRANTED
TO THE EXECUTIVE, INCLUDING SHARES WITH RESPECT TO WHICH SUCH OPTIONS WOULD NOT
OTHERWISE BE EXERCISABLE ON SUCH RESIGNATION OR TERMINATION.


 

Payments identified in the sub-paragraphs above will be subject to deductions
required by applicable law.  Any termination of employment of the Executive by
the Company or the removal of the Executive from the office or position in the
Company or AGI that occurs (A) not more than 365 days prior to the date on which
a Change in Control occurs and (B) following the commencement of any discussion
with a third party that ultimately results in a Change in Control will be deemed
to be a termination or removal of the Executive after a Change in Control for
purposes of this Agreement.

 

6

--------------------------------------------------------------------------------


 

Certain Additional Payments by the Company

 


19.           THE EXECUTIVE’S ENTITLEMENTS, IF ANY, ON TERMINATION OF
EMPLOYMENT, VOLUNTARY RESIGNATION, CHANGE IN CONTROL, TOTAL DISABILITY OR DEATH
UNDER THE 2003-2005 EXECUTIVE STRATEGIC INCENTIVE PLAN OF ALDERWOODS GROUP
CANADA INC. OR THE 2005-2007 EXECUTIVE STRATEGIC INCENTIVE PLAN OF ALDERWOODS
GROUP CANADA INC. (THE “PLANS”) SHALL BE DETERMINED SOLELY IN ACCORDANCE WITH
THE TERMS OF THE PLANS AS IN EFFECT FROM TIME TO TIME.


 


20.           IN THE EVENT THAT IT IS DETERMINED (AS HEREINAFTER PROVIDED) THAT
ANY PAYMENT (OTHER THAN THE GROSS-UP PAYMENTS PROVIDED FOR IN THIS PARAGRAPH 20
AND ANNEX A) OR DISTRIBUTION BY THE COMPANY, AGI OR ANY OF ITS AFFILIATES TO OR
FOR THE BENEFIT OF THE EXECUTIVE, WHETHER PAID OR PAYABLE OR DISTRIBUTED OR
DISTRIBUTABLE PURSUANT TO THE TERMS OF THIS AGREEMENT OR OTHERWISE PURSUANT TO
OR BY REASON OF ANY OTHER AGREEMENT, POLICY, PLAN, PROGRAM OR ARRANGEMENT,
INCLUDING, WITHOUT LIMITATION, THE LAPSE OR TERMINATION OF ANY RESTRICTION ON
THE VESTING OR EXERCISABILITY OF ANY BENEFIT UNDER ANY OF THE FOREGOING (A
“PAYMENT”), WOULD BE SUBJECT TO THE EXCISE TAX IMPOSED BY SECTION 4999 OF THE
UNITED STATES INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) (OR ANY
SUCCESSOR PROVISION THERETO), BY REASON OF BEING CONSIDERED “CONTINGENT ON A
CHANGE IN OWNERSHIP OR CONTROL,” WITHIN THE MEANING OF SECTION 280G OF THE CODE
(OR ANY SUCCESSOR PROVISION THERETO) OR TO ANY SIMILAR TAX IMPOSED BY U.S. STATE
OR LOCAL LAW, OR ANY INTEREST OR PENALTIES WITH RESPECT TO SUCH TAX (SUCH TAX OR
TAXES, TOGETHER WITH ANY SUCH INTEREST AND PENALTIES, BEING HEREAFTER
COLLECTIVELY REFERRED TO AS THE “EXCISE TAX”), THEN THE EXECUTIVE WILL BE
ENTITLED TO RECEIVE AN ADDITIONAL PAYMENT OR PAYMENTS (COLLECTIVELY, A “GROSS-UP
PAYMENT”).  THE GROSS-UP PAYMENT WILL BE IN AN AMOUNT SUCH THAT, AFTER PAYMENT
BY THE EXECUTIVE OF ALL U.S. TAXES (INCLUDING ANY INTEREST OR PENALTIES IMPOSED
WITH RESPECT TO SUCH TAXES), INCLUDING ANY EXCISE TAX IMPOSED UPON THE GROSS-UP
PAYMENT, THE EXECUTIVE RETAINS AN AMOUNT OF THE GROSS-UP PAYMENT EQUAL TO THE
EXCISE TAX IMPOSED UPON THE PAYMENT.  FOR PURPOSES OF DETERMINING THE AMOUNT OF
THE GROSS-UP PAYMENT, THE EXECUTIVE WILL BE CONSIDERED TO PAY ANY APPLICABLE
U.S. FEDERAL, STATE AND LOCAL INCOME TAXES AT THE HIGHEST RATE APPLICABLE TO THE
EXECUTIVE IN EFFECT IN THE YEAR IN WHICH THE GROSS-UP PAYMENT WILL BE MADE, NET
OF THE MAXIMUM REDUCTION IN U.S. FEDERAL INCOME TAX THAT COULD BE OBTAINED FROM
DEDUCTION OF SUCH STATE AND LOCAL TAXES.


 


21.           THE OBLIGATIONS SET FORTH IN PARAGRAPH 20 WILL BE SUBJECT TO THE
PROCEDURAL PROVISIONS DESCRIBED IN ANNEX A.


 

Confidential Information; Competitive Activity

 


22.           THE EXECUTIVE AGREES THAT HE WILL NOT, AT ANY TIME, WITHOUT THE
PRIOR WRITTEN CONSENT OF THE COMPANY, DISCLOSE TO ANY PERSON NOT EMPLOYED BY THE
COMPANY, OR USE IN CONNECTION WITH ENGAGING IN COMPETITION WITH THE COMPANY, ANY
CONFIDENTIAL OR PROPRIETARY INFORMATION OF THE COMPANY.  FOR PURPOSES OF THIS
AGREEMENT, THE TERM “CONFIDENTIAL OR PROPRIETARY INFORMATION” INCLUDES ALL
INFORMATION OF ANY NATURE AND IN ANY FORM THAT IS OWNED BY THE COMPANY AND THAT
IS NOT PUBLICLY AVAILABLE (OTHER THAN BY EXECUTIVE’S BREACH OF THIS PARAGRAPH
22) OR GENERALLY KNOWN TO PERSONS ENGAGED IN BUSINESSES SIMILAR OR RELATED TO
THOSE OF THE COMPANY.  CONFIDENTIAL OR PROPRIETARY INFORMATION WILL INCLUDE,
WITHOUT LIMITATION, THE COMPANY’S FINANCIAL MATTERS, CUSTOMERS, EMPLOYEES,
INDUSTRY CONTRACTS, STRATEGIC BUSINESS PLANS, PRODUCT DEVELOPMENT (OR OTHER
PROPRIETARY PRODUCT DATA), MARKETING PLANS, AND ALL OTHER SECRETS AND ALL OTHER
INFORMATION OF A CONFIDENTIAL OR PROPRIETARY NATURE.  THE FOREGOING OBLIGATIONS
IMPOSED BY THIS PARAGRAPH 22 WILL NOT APPLY (I) DURING THE TERM, IN THE COURSE
OF THE BUSINESS OF AND FOR THE BENEFIT OF THE COMPANY, (II) IF SUCH CONFIDENTIAL
OR PROPRIETARY INFORMATION HAS BECOME, THROUGH NO FAULT OF THE EXECUTIVE,
GENERALLY KNOWN TO THE PUBLIC OR (III) IF THE EXECUTIVE IS REQUIRED BY LAW TO
MAKE DISCLOSURE (AFTER GIVING THE COMPANY NOTICE AND AN OPPORTUNITY TO CONTEST
SUCH REQUIREMENT).


 


23.           IN ADDITION, THE EXECUTIVE AGREES THAT WHILE EMPLOYED BY THE
COMPANY AND FOR A PERIOD OF 12 MONTHS THEREAFTER, THE EXECUTIVE WILL NOT,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY, WHICH CONSENT WILL NOT BE
UNREASONABLY WITHHELD:


 


A)                                      ENGAGE IN ANY COMPETITIVE ACTIVITY.  FOR
PURPOSES OF THIS AGREEMENT, “COMPETITIVE ACTIVITY” MEANS THE EXECUTIVE’S
PARTICIPATION IN THE MANAGEMENT OF ANY BUSINESS ENTERPRISE IF SUCH

 

7

--------------------------------------------------------------------------------


 


ENTERPRISE ENGAGES IN SUBSTANTIAL AND DIRECT COMPETITION WITH THE COMPANY AND
SUCH ENTERPRISE’S SALES OF ANY PRODUCT OR SERVICE COMPETITIVE WITH ANY PRODUCT
OR SERVICE OF THE COMPANY AMOUNTED TO 10% OF SUCH ENTERPRISE’S NET SALES FOR ITS
MOST RECENTLY COMPLETED FISCAL YEAR AND IF THE COMPANY’S NET SALES OF SAID
PRODUCT OR SERVICE AMOUNTED TO 10% OF THE COMPANY’S NET SALES FOR ITS MOST
RECENTLY COMPLETED FISCAL YEAR.  “COMPETITIVE ACTIVITY” WILL NOT INCLUDE (I) THE
MERE OWNERSHIP OF SECURITIES IN ANY SUCH ENTERPRISE AND THE EXERCISE OF RIGHTS
APPURTENANT THERETO OR (II) PARTICIPATION IN THE MANAGEMENT OF ANY SUCH
ENTERPRISE OTHER THAN IN CONNECTION WITH THE COMPETITIVE OPERATIONS OF SUCH
ENTERPRISE.


 


B)                                     ON BEHALF OF THE EXECUTIVE OR ON BEHALF
OF ANY PERSON, FIRM OR COMPANY, DIRECTLY OR INDIRECTLY, ATTEMPT TO INFLUENCE,
PERSUADE OR INDUCE, OR ASSIST ANY OTHER PERSON IN SO PERSUADING OR INDUCING, ANY
EMPLOYEE OF THE COMPANY OR ANY OF ITS SUBSIDIARIES TO GIVE UP, OR TO NOT
COMMENCE, EMPLOYMENT OR A BUSINESS RELATIONSHIP WITH THE COMPANY OR ANY OF ITS
SUBSIDIARIES.


 


24.           THE EXECUTIVE AND THE COMPANY AGREE THAT THE COVENANTS CONTAINED
IN PARAGRAPHS 22 AND 23 ARE REASONABLE UNDER THE CIRCUMSTANCES, AND FURTHER
AGREE THAT IF, IN THE OPINION OF ANY COURT OF COMPETENT JURISDICTION, ANY SUCH
COVENANT IS NOT REASONABLE IN ANY RESPECT, SUCH COURT WILL HAVE THE RIGHT, POWER
AND AUTHORITY TO EXCISE OR MODIFY ANY PROVISION OR PROVISIONS OF SUCH COVENANTS
AS TO THE COURT WILL APPEAR NOT REASONABLE AND TO ENFORCE THE REMAINDER OF THE
COVENANTS AS SO AMENDED.  THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE REMEDY
AT LAW AVAILABLE TO THE COMPANY FOR BREACH OF ANY OF HIS OBLIGATIONS UNDER
PARAGRAPHS 22 AND 23 WOULD BE INADEQUATE AND THAT DAMAGES FLOWING FROM SUCH A
BREACH MAY NOT READILY BE SUSCEPTIBLE TO BEING MEASURED IN MONETARY TERMS. 
ACCORDINGLY, THE EXECUTIVE ACKNOWLEDGES, CONSENTS AND AGREES THAT, IN ADDITION
TO ANY OTHER RIGHTS OR REMEDIES THAT THE COMPANY MAY HAVE AT LAW, IN EQUITY OR
UNDER THIS AGREEMENT, UPON ADEQUATE PROOF OF HIS VIOLATION OF ANY SUCH PROVISION
OF THIS AGREEMENT, THE COMPANY WILL BE ENTITLED TO IMMEDIATE INJUNCTIVE RELIEF
AND MAY OBTAIN A TEMPORARY ORDER RESTRAINING ANY THREATENED OR FURTHER BREACH,
WITHOUT THE NECESSITY OF PROOF OF ACTUAL DAMAGE.


 


25.           FOR PURPOSES OF PARAGRAPHS 22, 23 AND 24, THE TERM “COMPANY” WILL
ALSO INCLUDE AGI AND ANY SUBSIDIARY OF AGI.


 

General

 


26.           THE PARTIES CONFIRM THAT THE PROVISIONS OF THIS AGREEMENT ARE FAIR
AND REASONABLE AND THAT THE TOTAL COMPENSATION AND BENEFITS PAYABLE UNDER
PARAGRAPHS 17, 18 OR 19 ARE REASONABLE ESTIMATES OF THE DAMAGES, WHICH WOULD BE
SUFFERED BY THE EXECUTIVE.  ANY AMOUNT PAID UNDER PARAGRAPHS 17, 18 OR 19 SHALL
BE IN FULL SATISFACTION OF ALL CLAIMS WHATSOEVER RELATING TO THE EXECUTIVE’S
EMPLOYMENT OR FOR THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT, INCLUDING
CLAIMS FOR SALARY, BONUS, BENEFITS, VACATION PAY, TERMINATION PAY AND/OR
SEVERANCE PAY PURSUANT TO THE ONTARIO EMPLOYMENT STANDARDS ACT, AS AMENDED,
INCLUDING SECTIONS 57 AND 58 THEREOF.


 


27.           ANY PAYMENT MADE TO THE EXECUTIVE UNDER PARAGRAPHS 17, 18 OR 19 OF
THIS AGREEMENT SHALL BE PAID TO THE EXECUTIVE BY THE COMPANY REGARDLESS OF ANY
OFFER OF ALTERNATE EMPLOYMENT MADE TO THE EXECUTIVE BY THE COMPANY OR BY ANY
OTHER PROSPECTIVE EMPLOYER, WHETHER ACCEPTED BY THE EXECUTIVE OR NOT.  THE
EXECUTIVE WILL NOT BE REQUIRED TO MITIGATE ANY DAMAGES ARISING FROM THIS
AGREEMENT AND ANY AMOUNTS AND BENEFITS TO BE PROVIDED TO THE EXECUTIVE HEREUNDER
SHALL NOT BE REDUCED OR SET OFF AGAINST ANY AMOUNTS EARNED BY THE EXECUTIVE FROM
ALTERNATE EMPLOYMENT, INCLUDING SELF-EMPLOYMENT, OR BY OTHER MEANS.


 


28.           ANY PAYMENT OTHER THAN FOR BASE SALARY, WHILE EMPLOYED BUT THE
COMPANY, MADE TO THE EXECUTIVE UNDER THIS AGREEMENT SHALL BE MADE BY WAY OF A
LUMP SUM PAYMENT OR, AT THE EXECUTIVE’S OPTION, IN SUCH OTHER MANNER AS HE MAY
DIRECT, LESS DEDUCTIONS REQUIRED BY APPLICABLE LAW.


 


29.           WHERE THE CONTEXT REQUIRES, THE SINGULAR SHALL INCLUDE THE PLURAL
AND THE PLURAL SHALL INCLUDE THE SINGULAR.  MASCULINE PRONOUNS SHALL BE DEEMED
TO BE READ AS FEMININE PRONOUNS AND VICE VERSA.  WORDS IMPORTING

 

8

--------------------------------------------------------------------------------


 


PERSONS SHALL INCLUDE INDIVIDUALS, PARTNERSHIPS, ASSOCIATIONS, TRUSTS,
UNINCORPORATED ORGANIZATIONS AND CORPORATIONS AND VICE VERSA.


 


30.           THE DIVISION OF THIS AGREEMENT INTO PARAGRAPHS AND THE INSERTION
OF HEADINGS ARE FOR THE CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT THE
CONSTRUCTION OR INTERPRETATION OF THIS AGREEMENT.  THE TERMS “THIS AGREEMENT”,
“HEREOF”, “HEREUNDER” AND SIMILAR EXPRESSIONS REFER TO THIS AGREEMENT ONLY AND
NOT TO ANY PARTICULAR PARAGRAPH AND INCLUDE ANY AGREEMENT OR INSTRUMENT
SUPPLEMENTAL OR ANCILLARY TO THE AGREEMENT.  REFERENCES HEREIN TO PARAGRAPHS ARE
TO PARAGRAPHS OF THIS AGREEMENT UNLESS SOMETHING IN THE SUBJECT MATTER OR
CONTEXT IS INCONSISTENT THEREWITH.


 


31.           ALL DOLLAR AMOUNTS IDENTIFIED IN THIS CONTRACT ARE IN U.S.
CURRENCY.


 


32.           THE PARTIES’ RESPECTIVE RIGHTS AND OBLIGATIONS UNDER PARAGRAPHS
17, 18, 19, 20, 21, 22, 23, 24, 26, 27, 36 AND 37 WILL SURVIVE ANY TERMINATION
OR EXPIRATION OF THIS AGREEMENT OR THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT
FOR ANY REASON WHATSOEVER.


 

Governing Laws

 


33.           THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE PROVINCE OF
ONTARIO WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICT OF LAWS THEREOF. 
EACH PARTY TO THIS AGREEMENT HEREBY CONSENTS AND SUBMITS HIMSELF OR ITSELF TO
THE JURISDICTION OF THE COURTS OF THE PROVINCE OF ONTARIO FOR THE PURPOSES OF
ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF THIS AGREEMENT.


 

Severability

 


34.           ALL TERMS AND COVENANTS CONTAINED IN THIS AGREEMENT ARE SEVERABLE
AND IN THE EVENT THAT ANY OF THEM IS HELD TO BE INVALID BY ANY COMPETENT COURT
IN THE PROVINCE OF ONTARIO, THE INVALID PROVISION SHALL BE DELETED AND THE
BALANCE OF THIS AGREEMENT SHALL BE INTERPRETED AS IF SUCH INVALID CLAUSE OR
COVENANT WERE NOT CONTAINED HEREIN.


 

Continuity

 


35.           THIS AGREEMENT SHALL BE BINDING UPON AND ENURE TO THE BENEFIT OF
(I) THE EXECUTIVE AND HIS HEIRS, EXECUTORS, ADMINISTRATORS AND LEGAL
REPRESENTATIVES AND (II) THE COMPANY, ITS RELATED CORPORATIONS, AFFILIATES, AND
ASSOCIATES, AND ANY OTHER ENTITY OR ORGANIZATION WHICH SHALL SUCCEED TO
SUBSTANTIALLY ALL OR ANY DISTINCT PORTION OF THE BUSINESS, DIVISIONS OR PROPERTY
OF THE COMPANY OR ITS RELATED CORPORATIONS, AFFILIATES, AND ASSOCIATES, WHETHER
BY MEANS OF AMALGAMATION, MERGER, CONSOLIDATION, ACQUISITION, AND/OR SALE OF ALL
OR PART OF THE SHARES OR ASSETS OF THE COMPANY OR OTHERWISE, INCLUDING BY
OPERATION OF LAW OR BY SUCCESSION TO THE BUSINESS OF AGI PURSUANT TO A PLAN OF
REORGANIZATION APPROVED BY A BANKRUPTCY COURT.  IN ADDITION, THE COMPANY WILL
REQUIRE ANY SUCH SUCCESSOR EXPRESSLY TO ASSUME AND AGREE, BY WRITTEN AGREEMENT,
TO PERFORM THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME EXTENT THE COMPANY
WOULD BE REQUIRED TO PERFORM IF NO SUCH SUCCESSION HAD TAKEN PLACE.


 

Legal Advice

 


36.           THE EXECUTIVE ACKNOWLEDGES THAT HE HAS OBTAINED OR HAS HAD AN
OPPORTUNITY TO OBTAIN INDEPENDENT LEGAL ADVICE IN CONNECTION WITH THIS
AGREEMENT, AND FURTHER ACKNOWLEDGES THAT HE HAS READ, UNDERSTANDS, AND AGREES TO
BE BOUND BY ALL OF THE TERMS AND CONDITIONS CONTAINED HEREIN.


 


37.           THE COMPANY AGREES TO REIMBURSE THE EXECUTIVE FOR ALL REASONABLE
LEGAL EXPENSES INCURRED IN CONNECTION WITH ANY DISPUTE INVOLVING THE EXECUTIVE,
THE COMPANY, ITS RELATED CORPORATIONS, AFFILIATES, SUCCESSORS, OR ASSIGNS, OR
ANY OTHER THIRD PARTY, AS BETWEEN ANY OF THEM, ARISING FROM THE VALIDITY,
INTERPRETATION, OR ENFORCEMENT OF THIS AGREEMENT OR ANY OF ITS TERMS, INCLUDING
ALL REASONABLE LEGAL EXPENSES INCURRED BY THE EXECUTIVE IN RESPECT OF ANY ACTION
OR ACTIONS COMMENCED BY THE EXECUTIVE TO OBTAIN, ENFORCE, OR RETAIN ANY

 

9

--------------------------------------------------------------------------------


 


RIGHT, BENEFIT OR PAYMENT PROVIDED FOR IN THIS AGREEMENT REGARDLESS OF WHETHER
SUCH EXPENSES ARE INCURRED DURING THE TERM OF THE AGREEMENT OR AFTER; PROVIDED
THAT, IN REGARD TO SUCH MATTERS, THE EXECUTIVE HAS NOT ACTED IN BAD FAITH OR
WITH NO COLORABLE CLAIM OF SUCCESS.  HOWEVER, THE COMPANY SHALL NOT BE REQUIRED
TO REIMBURSE THE EXECUTIVE FOR ANY LEGAL COSTS OR EXPENSES IN RELATION TO ANY
ACTION COMMENCED BY THE COMPANY TO ENFORCE THE CONFIDENTIALITY OR
NON-COMPETITION PROVISIONS HEREOF AND IN RESPECT OF WHICH IN A COURT OF
COMPETENT JURISDICTION THE COMPANY IS THE PREVAILING PARTY FOR EITHER
PRELIMINARY OR FINAL REMEDY.


 

Notice

 


38.           ANY DEMAND, NOTICE OR OTHER COMMUNICATION TO BE GIVEN IN
CONNECTION WITH THIS AGREEMENT SHALL BE GIVEN BY PERSONAL DELIVERY, BY
REGISTERED MAIL OR BY ELECTRONIC MEANS OF COMMUNICATION ADDRESSED TO THE
RECIPIENT AS FOLLOWS:


 

To the Executive:

 

Ross S. Caradonna
823 Baylawn Drive

Pickering, Ontario L1X 2R9

 

To the Company:

 

Alderwoods Group Canada Inc.
259 Yorkland Road

Toronto, Ontario M2J 5B2

 

Attention: Senior Vice-President, Legal & Compliance

 

With a copy to:

 

Alderwoods Group, Inc.

311 Elm Street

Suite 1000, First Floor

Cincinnati, OH 45202

 

Attention: Senior Vice-President, Legal & Compliance

 

or such other address, individual or electronic communication as may be
designated by notice given by either party to the other.

 

10

--------------------------------------------------------------------------------


 

Additional

 


39.           THE FAILURE OF A PARTY TO INSIST UPON STRICT ADHERENCE TO ANY TERM
OF THIS AGREEMENT ON ANY OCCASION SHALL NOT BE CONSIDERED A WAIVER OF SUCH
PARTY’S RIGHTS OR DEPRIVE SUCH PARTY OF THE RIGHT THEREAFTER TO INSIST UPON
STRICT ADHERENCE TO THAT TERM OR ANY OTHER TERM OF THIS AGREEMENT.


 


40.           NOTHING HEREIN EXPRESSED OR IMPLIED IS INTENDED OR SHALL BE
CONSTRUED TO CONFER UPON OR GIVE TO ANY PERSON, OTHER THAN (1) THE PARTIES TO
THIS AGREEMENT, (2) ANY PERMITTED ASSIGNEES OF THE COMPANY AND THE EXECUTIVE,
AND (3) AGI, AS CONTEMPLATED BY PARAGRAPHS 9, 13, 16, 22, 23, 24 AND 25, ANY
RIGHTS OR REMEDIES UNDER OR BY REASON OF THIS AGREEMENT AND AGI SHALL BE A THIRD
PARTY BENEFICIARY OF THIS AGREEMENT.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the Executive has executed and the Company has caused its
duly authorized representative to execute this Agreement as of the date set
forth on the first page of this Agreement.

 

 

ALDERWOODS GROUP CANADA INC.

 

 

 

 

 

 

 

By:

/s/ Paul A. Houston

 

 

 

 

Name:

Paul A. Houston

 

 

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

ALDERWOODS GROUP, INC.

 

 

 

 

 

By:

/s/ A. G. Eames

 

 

 

 

Name:

A. G. Eames

 

 

 

 

Title:

Director

 

 

 

 

 

 

Witness:

 

 

 

 

 

/s/ John S. Lacey

 

/s/ Ross S. Caradonna

 

 

Ross S. Caradonna

 

12

--------------------------------------------------------------------------------


 

ANNEX A

 

Excise Tax Gross-Up Procedural Provisions

 

1.             Subject to the provisions of paragraph 5 of this Annex, all
determinations required to be made under paragraph 20 of this Agreement and this
Annex A, including whether an Excise Tax is payable by the Executive and the
amount of such Excise Tax and whether a Gross-Up Payment is required to be paid
by the Company to the Executive and the amount of such Gross-Up Payment, if any,
will be made by a U.S. nationally recognized accounting firm (the “National
Firm”) selected by the Executive in his sole discretion.  The Executive will
direct the National Firm to submit its determination and detailed supporting
calculations to both the Company and the Executive within 30 calendar days after
the date of his termination of employment, if applicable, and any such other
time or times as may be requested by the Company or the Executive.  If the
National Firm determines that any Excise Tax is payable by the Executive, the
Company will pay the required Gross-Up Payment to the Executive within five
business days after receipt of such determination and calculations with respect
to any Payment to the Executive.  If the National Firm determines that no Excise
Tax is payable by the Executive with respect to any material benefit or amount
(or portion thereof), it will, at the same time as it makes such determination,
furnish the Company and the Executive with an opinion that the Executive has
substantial authority not to report any Excise Tax on his U.S. federal, state or
local income or other tax return with respect to such benefit or amount.  As a
result of the uncertainty in the application of Section 4999 of the Code and the
possibility of similar uncertainty regarding applicable U.S. state or local tax
law at the time of any determination by the National Firm hereunder, it is
possible that Gross-Up Payments that will not have been made by the Company
should have been made (an “Underpayment”), consistent with the calculations
required to be made hereunder.  In the event that the Company exhausts or fails
to pursue its remedies pursuant to paragraph 5 of this Annex and the Executive
thereafter is required to make a payment of any Excise Tax, the Executive will
direct the National Firm to determine the amount of the Underpayment that has
occurred and to submit its determination and detailed supporting calculations to
both the Company and the Executive as promptly as possible.  Any such
Underpayment will be promptly paid by the Company to, or for the benefit of, the
Executive within five business days after receipt of such determination and
calculations.

 

2.             The Company and the Executive will each provide the National Firm
access to and copies of any books, records and documents in the possession of
the Company or the Executive, as the case may be, reasonably requested by the
National Firm, and otherwise cooperate with the National Firm in connection with
the preparation and issuance of the determinations and calculations contemplated
by paragraph 1 of this Annex.  Any determination by the National Firm as to the
amount of the Gross-Up Payment will be binding upon the Company and the
Executive.

 

3.             The U.S. federal, state and local income or other tax returns
filed by the Executive will be prepared and filed on a consistent basis with the
determination of the National Firm with respect to the Excise Tax payable by the
Executive.  The Executive will report and make proper payment of the amount of
any Excise Tax, and at the request of the Company, provide to the Company true
and correct copies (with any amendments) of his federal income tax return as
filed with the U.S. Internal Revenue Service and corresponding state and local
tax returns, if relevant, as filed with the applicable taxing authority, and
such other documents reasonably requested by the Company, evidencing such
payment.  If prior to the filing of the Executive’s federal income tax return,
or corresponding state or local tax return, if relevant, the National Firm
determines that the amount of the Gross-Up Payment should be reduced, the
Executive will within five business days pay to the Company the amount of such
reduction.

 

4.             The fees and expenses of the National Firm for its services in
connection with the determinations and calculations contemplated by paragraph 1
of this Annex will be borne by the Company.  If such fees and expenses are
initially paid by the Executive, the Company will reimburse the Executive the
full amount of such fees and expenses within five business days after receipt
from the Executive of a statement therefor and reasonable evidence of his
payment thereof.

 

A-1

--------------------------------------------------------------------------------


 

5.             The Executive will notify the Company in writing of any claim by
the U.S. Internal Revenue Service or any other U.S. taxing authority that, if
successful, would require the payment by the Company of a Gross-Up Payment. 
Such notification will be given as promptly as practicable but no later than 10
business days after the Executive actually receives notice of such claim and the
Executive will further apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid (in each case, to the extent
known by the Executive).  The Executive will not pay such claim prior to the
expiration of the 30-calendar-day period following the date on which he gives
such notice to the Company or, if earlier, the date that any payment of amount
with respect to such claim is due.  If the Company notifies the Executive in
writing prior to the expiration of such period that it desires to contest such
claim, the Executive will:

 

(A)          provide the Company with any written records or documents in his
possession relating to such claim reasonably requested by the Company;

 

(B)           take such action in connection with contesting such claim as the
Company reasonably requests in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney competent in respect of the subject matter and reasonably selected by
the Company;

 

(C)           cooperate with the Company in good faith in order effectively to
contest such claim; and

 

(D)          permit the Company to participate in any proceedings relating to
such claim;

 

provided, however, that the Company will bear and pay directly all costs and
expenses (including interest and penalties) incurred in connection with such
contest and will indemnify and hold harmless the Executive, on an after-tax
basis, for and against any Excise Tax or income or other tax, including interest
and penalties with respect thereto, imposed as a result of such representation
and payment of costs and expenses.  Without limiting the foregoing provisions of
this paragraph 5, the Company will control all proceedings taken in connection
with the contest of any claim contemplated by this paragraph 5 and, at its sole
option, may pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim
(provided, however, that the Executive may participate therein at his own cost
and expense) and may, at its option, either direct the Executive to pay the tax
claimed and sue for a refund or contest the claim in any permissible manner, and
the Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company determines; provided, however, that if the
Company directs the Executive to pay the tax claimed and sue for a refund, the
Company will advance the amount of such payment to the Executive on an
interest-free basis and will indemnify and hold the Executive harmless, on an
after-tax basis, from any Excise Tax or income or other tax, including interest
or penalties with respect thereto, imposed with respect to such advance; and
provided further, however, that any extension of the statute of limitations
relating to payment of taxes for the taxable year of the Executive with respect
to which the contested amount is claimed to be due is limited solely to such
contested amount.  Furthermore, the Company’s control of any such contested
claim will be limited to issues with respect to which a Gross-Up Payment would
be payable hereunder and the Executive will be entitled to settle or contest, as
the case may be, any other issue raised by the Internal Revenue Service or any
other taxing authority.

 

6.             If, after the receipt by the Executive of an amount advanced by
the Company pursuant to paragraph 5 of this Annex, the Executive receives any
refund with respect to such claim, the Executive will (subject to the Company’s
complying with the requirements of such paragraph 5) promptly pay to the Company
the amount of such refund (together with any interest paid or credited thereon
after any taxes applicable thereto).  If, after the receipt by the Executive of
an amount advanced by the Company pursuant to paragraph 5 of this Annex, a
determination is made that the Executive is not entitled to any refund with
respect to such claim and the Company does not notify the Executive in writing
of its intent to contest such denial or refund prior to the expiration of 30
calendar days after such determination, then such advance will be forgiven and
will not be required to be repaid and the amount of any such advance will
offset, to the

 

A-2

--------------------------------------------------------------------------------


 

extent thereof, the amount of Gross-Up Payment required to be paid by the
Company to the Executive pursuant to paragraph 20 of this Agreement and this
Annex A.

 

A-3

--------------------------------------------------------------------------------
